Exhibit 10.25


PURDUE TECHNOLOGY CENTER
3000 KENT AVENUE
WEST LAFAYETTE, INDIANA 47906
 
EXTENSION OF LEASE

THIS EXTENSION OF LEASE is made this 9th day of December, 2014 by and between
PURDUE RESEARCH FOUNDATION (“Landlord”), an Indiana corporation (formed and
existing under the Indiana Foundation or Holding Companies Act, Acts of 1921,
ch. 246), and ENDOCYTE (“Tenant”). Landlord and Tenant have previously entered
into a lease (the “Lease”) dated January 30, 2013, with a First Amendment dated
May 17, 2013, Second Amendment dated July 7, 2013, Extension of Lease dated
November 20, 2013, Third Amendment dated January 31, 2014 and Fourth Amendment
dated April 1, 2014, for space outlined on Exhibit A of this Extension of Lease,
at the Purdue Technology Center, located at 3000 Kent Avenue, West Lafayette,
Indiana 47906.

In consideration of mutual benefits to be derived by the parties, it is agreed
that the Lease Term provided under the Lease is hereby extended for a period of
Twelve (12) months, commencing January 1, 2015, and expiring December 31, 2015
(the “Extension Period”). All other terms and conditions of the Lease shall be
applicable to such Extension Period(s), except as follows:

1. The Monthly Rent Installment for leased space shall be $48,781.14 ($17.71 ×
16, 724 square feet of office space, and $33.29 × 8,687 square feet of lab
space/12 months) and shall remain in effect during the Extension Period unless
otherwise altered under the provisions of Section 4 of the Lease.

2. The Monthly Rent for the leased furniture shall be $886.31 for the months of
January, February and March 2015 only. Furniture rent shall end on March 31,
2015.

3. The Rent for leased space and leased furniture shall be $588,032.61
($48,781.14 × 12 months plus $886.31 × 3 months) and shall remain in effect
during the Extension Period unless otherwise altered under the provisions of
Section 4 of the Lease.

It is further agreed that all other terms and conditions of the Lease are hereby
affirmed and shall remain in full force and effect during the Extension Period.

WITNESS the signatures and seals of the above parties as of the day and year
first above written.



[spacer.gif]   [spacer.gif] LANDLORD:   PURDUE RESEARCH FOUNDATION
an Indiana corporation (formed and existing under the Indiana Foundation or
Holding Companies Act, Acts of 1921, ch. 246)     

By:

/s/ David L. Hodde
[line.gif]

David L. Hodde
Assistant Vice President
Director of Real Estate

ATTEST:

By: /s/ Gregory S. Napier
[line.gif]
Gregory S. Napier
Director — Physical Facilities and Purdue Research Parks



[spacer.gif]   [spacer.gif] TENANT:   ENDOCYTE
    

By:

/s/ P. Ron Ellis
[line.gif]
P. Ron Ellis
President/CEO



--------------------------------------------------------------------------------

 

 


 


EXHIBIT A
LEASED PREMISES



[spacer.gif]   [spacer.gif]   [spacer.gif] Unit A1-200   Office Space   9,131
square feet Unit B1-100   Office Space   1,715 square feet Unit B1-008   Office
Space   80 square feet Unit B1-200   Office Space   168 square feet Unit B1-201
  Office Space   230 square feet Unit B1-202   Office Space   224 square feet
Unit B1-203   Office Space   363 square feet Unit B1-300   Office Space   906
square feet Unit B1-400   Office Space   (included in A1-200) Unit A2-101  
Office Space   253 square feet Unit A2-104   Office Space   216 square feet Unit
A2-105   Office Space   161 square feet Unit A2-108   Office Space   215 square
feet Unit A2-301   Office Space   325 square feet Unit A2-304   Office Space  
216 square feet Unit A2-305   Office Space   161 square feet Unit B2-300  
Office Space   149 square feet Unit B2-400   Office Space   1,513 square feet
Unit B2-500   Office Space   148 square feet Unit B2-603   Office Space   253
square feet Unit B2-700   Office Space   148 square feet Unit B2-900   Office
Space   149 square feet Total   Office Space   16,724 square feet Unit A1-100  
Lab Space   4,069 square feet Unit B1-500   Lab Space   690 square feet Unit
A2-102   Lab Space   367 square feet Unit A2-103   Lab Space   325 square feet
Unit A2-106   Lab Space   495 square feet Unit A2-107   Lab Space   477 square
feet Unit A2-302   Lab Space   339 square feet Unit A2-303   Lab Space   409
square feet Unit B2-300   Lab Space   379 square feet Unit B2-500   Lab Space  
380 square feet Unit B2-700   Lab Space   378 square feet Unit B2-900   Lab
Space   379 square feet Total   Lab Space   8,687 square feet



--------------------------------------------------------------------------------